Citation Nr: 0029624	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  94-44 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bronchitis, claimed on 
a direct basis and as a residual of exposure to mustard gas 
during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from August 1943 to December 1945 and from October 1961 to 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied service 
connection for immunoblastic lymphoma and bronchitis, claimed 
on a direct basis and as residuals of exposure to mustard gas 
during service.

In April 1997, the Board issued a decision that denied the 
appellant's claim for service connection for immunoblastic 
lymphoma, claimed on a direct basis and as a residual of 
exposure to mustard gas during service.  The Board's decision 
also remanded the issue of entitlement to service connection 
for bronchitis, claimed on a direct basis and as a residual 
of exposure to mustard gas during service, for additional 
development of evidence.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.

During the course of this appeal, the appellant claimed 
entitlement to service connection for hearing loss.  See 
Statement in Support Claim, VA Form 21-4138, received in 
August 2000.  As the RO has not previously considered this 
claim, it is referred to the RO for their initial 
adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent evidence to establish that the 
veteran was exposed to mustard gas or Lewisite during his 
active duty service.

3.  There is no competent medical evidence of any symptoms of 
exposure to mustard gas or Lewisite during his active duty 
service.

4.  The earliest post service medical evidence of record 
noting a diagnosis of bronchitis is dated over 20 years after 
the veteran's final discharge from the service; there is no 
competent evidence relating bronchitis to military service. 

5.  There is no competent medical evidence that the veteran 
has any current condition related to inservice exposure to 
mustard gas or Lewisite.


CONCLUSION OF LAW

The claim for service connection for bronchitis, claimed on a 
direct basis and as a residual of exposure to mustard gas 
during service, is denied.  38 U.S.C.A. §§ 101(16), 1110, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.303(b), 3.316 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "presumptive" basis.  
38 U.S.C.A. §§ 101(16), 1110, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.307, 3.309 
(1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

In cases involving exposure to specified vesicant agents 
(mustard gas and Lewisite) under 38 C.F.R. § 3.316, service 
connection may be established for the development of certain 
claimed conditions when there was exposure to specified 
vesicant agents during active military service.  When there 
was full-body exposure to nitrogen or sulfur mustard gas 
during active service the listed conditions are chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung (except 
mesothelioma) cancer and squamous cell carcinoma of the skin.  
When there was full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active service the listed 
conditions are chronic laryngitis, chronic bronchitis, 
chronic emphysema, chronic asthma or chronic obstructive 
pulmonary disease.  When there was full-body exposure to 
nitrogen mustard during active service the listed condition 
is acute nonlymphocytic leukemia.  Service connection may not 
be established for any of these conditions if the claimed 
condition is due to the veteran's own willful misconduct or 
if there is affirmative evidence that establishes a 
nonservice-related condition or event as the cause of the 
claimed condition. 38 C.F.R. § 3.316 (1999).

II.  Factual Background

The RO has obtained the veteran's service medical records, 
and they appear to be complete.  The report of the veteran's 
entrance examination, dated in February 1943, revealed 
essentially normal findings throughout.  An inservice 
treatment report, dated in January 1944, revealed treatment 
for bronchitis.  No follow-up treatment was indicated.  The 
report of the veteran's discharge examination, dated in  
December 1945, noted that the veteran's lungs and 
cardiovascular system were normal.  An X ray examination of 
the chest performed at that time revealed "no significant 
abnormalities."

Following his discharge from the service, the veteran served 
in the Army National Guard of Louisiana.  From October 1961 
to August 1962, the veteran served on active duty.  A 
periodic physical examination, performed in January 1961, 
noted that the veteran's lungs and chest were normal.  A 
Statement of Physical Condition, completed by the veteran at 
that time, noted that he had no physical defects or 
conditions which would preclude the performance of military 
duty.

Private medical records, dating from October 1958 to December 
1988, were received from the Thibodaux General Hospital in 
Thibodaux, Louisiana, showing excisions of lymph nodes in 
October 1958, February 1961, February 1963, and in September 
1966.  It was noted that incipient lymphoma was likely.

In May 1975, the veteran was admitted to the hospital with 
complaints of recurrent bouts of hiccups.  Physical 
examination at that time revealed that his lungs were clear 
to auscultation and percussion.  A discharge summary report, 
dated in May 1975, noted a discharge diagnosis of functional 
bowel syndrome.

A treatment summary letter, dated in October 1982, noted that 
the veteran was seen the month before with a long history of 
perennial rhinitis.  Physical examination  of the mouth, 
throat, neck and ears was normal.

In 1984, the veteran was admitted to the hospital with 
complaints of an enlarged lymph node in the right anterior of 
his neck, a surgical pathology report noted a diagnosis of 
atypical follicular hyperplasia.

In February 1986, the veteran was treated for complaints of a 
dry cough for the past week.  The report noted that he had a 
history of allergies, and concluded with a diagnosis of 
bronchitis with allergies.

In July 1988, the veteran was seen with complaints of 
epigastric and substernal discomfort.  An operative report, 
dated July 1988, indicated that he underwent an 
esophagogastroduodenoscopy.  A physical examination revealed, 
in pertinent part, that the veteran's lungs were bilaterally 
clear without adventitious sounds.  A computed tomography 
(CT) scan of his abdomen was performed.  The report of this 
examination revealed a large retroperitoneal mass, extending 
from the pancreas to the brim of the pelvis  A subsequent 
operative report, dated July 1988, indicated that an excision 
of an enlarged lymph node from the left axilla was conducted.  
The pathology report noted a diagnosis of follicular lymphoid 
hyperplasia.  His discharge summary, dated July 1988, also 
revealed a diagnosis of "[a]cute hepatic inflammatory 
process, possible hepatitis, and also gastrointestinal 
bleeding secondary to erosions at the gastroesophageal 
junction."

In August 1988, the veteran was hospitalized and treated for 
malignant lymphoma.

In September 1988, the veteran sought treatment for a fever.  
Physical examination revealed that the veteran's lungs were 
clear to auscultation and percussion.  Examination of his 
cardio-respiratory system revealed no chest pain, shortness 
of breath or cough.  The report concluded, in part, with a 
diagnosis of acute pharyngitis.  A treatment report, dated in 
October 1991, noted that the veteran still had some 
bronchitis.

In July 1993, the veteran submitted a statement asserting 
that service connection is warranted for bronchitis as a 
residual of mustard gas exposure during active service.  He 
noted that he was exposed to mustard gas on three separate 
occasions while in the service.  The first alleged exposure 
occurred at Fort McClellan, Alabama, in October or November 
1943.  The second occurred in southern Italy, in July or 
August 1944.  The final alleged exposure occurred at Fort 
Polk, Louisiana, between October 1961 and August 1962.

In August 1994, a letter was received from a former fellow 
service member.  In his letter, the serviceman indicated that 
the veteran "did go thru the gas training being held in March 
of 1944 at the training grounds set up near Naples, Italy."

A subsequent letter, also dated in August 1994, but from a 
different former fellow service member, indicated that the 
veteran "went through the Gas Chambers in the spring of 
1962."  The letter further noted that "[t]he type gas was 
Mustard Gas, Clorine Gas, Tear Gas and Nerve Gas." 

Medical treatment records, dating August 1988 to December 
1995, were retrieved from Walter J. Stuckey, M.D, and the 
Tulane Medical Center in New Orleans, Louisiana.  A treatment 
report, dated in August 1988, noted that the veteran had a 
history of hay fever.  An X ray examination report, dated May 
1989, noted that the veteran had been receiving chemotherapy 
treatment and that "there has been almost complete 
resolution of the previously noted lymphadenopathy in the 
chest, abdomen and pelvis."  A treatment record, dated May 
1993, noted that he was "doing well 4 years after 
chemotherapy."  Physical examination revealed no 
lymphadenopathy.  

In March 1995, a hearing was conducted in this matter.  At 
his hearing, the veteran testified that he was exposed to 
mustard gas while in the service on three separate occasions.  
The first alleged exposure occurred at Fort McClellan, 
Alabama, in October or November 1943.  The second occurred in 
southern Italy, in July or August 1944.  The final alleged 
exposure occurred at Fort Polk, Louisiana, between October 
1961 and August 1962.  He indicated that he developed 
congestion from this exposure, but "[n]ever went to see a 
doctor, not even a battalion aid doctor."  

A report of contact, dated in May 1997, noted that a search 
was conducted of the list of participants in chemical weapons 
testing and training and that the veteran's name was not 
included on this list.  

In June 1997, a response was received pursuant to the RO's 
request from the U.S. Army Chemical and Biological Defense 
Command (CBDCOM).  In this letter, the CBDCOM indicated that 
it had no information which listed the veteran by name.  The 
letter also indicated that:

It appears that the veteran may be 
describing the gas chamber training given 
during basic training and at other times 
during a soldiers military career and 
possibly describing another training 
exercise designed to teach soldiers to 
recognize the war gases by their odors.  

The gas chamber used tear gas or 
chlorine.

In discussing the training exercises used to teach soldiers 
to recognize the war gases by their odors, the letter stated 
that "[t]here is no danger associated with identifying 
chemical agents prepared in this way."

In December 1997, a letter was received from the Department 
of the Army, U.S. Army Medical Research and Materiel Command.  
The letter indicated that a search of the mustard 
gas/Lewisite exposure participation records was conducted and 
that the veteran was not listed as a participant.  

In August 1998, a letter was received from the Office of the 
Historian, Department of the Army, U.S. Army Chemical School, 
Fort McClellan, Alabama.  This letter indicated that:

During normal unit training at the time 
[the veteran] was in the service, small 
amounts of diluted mustard were placed on 
an individual's arm for purposes of 
decontamination.  The amount of mustard 
used was in no way strong enough to have 
caused any permanent damage.  Thousands 
of soldiers were involved in this type of 
training over the years with no ill 
effects.

Enclosed with the letter was an excerpt from a 1960's field 
manual showing how they employed mustard in decontamination 
training.

In February 2000, a VA examination for respiratory disorders 
was conducted.  The report of this examination noted the 
veteran's narrative history of having been first diagnosed 
with bronchitis fifteen years earlier.  The veteran indicated 
that he had been prescribed medication for this condition, 
but that he "uses them only sporadically and about only once 
per year, mostly during the winter months."  The report noted 
that the veteran used to smoke one pack of cigarettes per day 
for about twelve years, and that he has not smoked since the 
age of 32.  Physical examination revealed the veteran's chest 
to be clear of auscultation with no rales, rhonchi, rubs or 
wheezing.  Pulmonary function tests were also performed.  The 
report concluded with the following assessment:

1.  Diagnosis of chronic bronchitis is 
not warranted in this patient, who 
apparently has had only yearly bouts of 
bronchitis and one episode of pneumonia.

2.  The etiology of this patient's 
occasional bronchitis is most likely a 
combination of his smoking history and 
the seasonal winter months.

3.  The C-file was reviewed and aware of 
the patient's claim of exposure to 
mustard gas.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant. See Madden v. Gober, 125 F.3d 1477 (Fed.Cir.1997) 
and cases cited therein.  Furthermore, as the Court has 
pointed out, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises. See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

i.  Exposure to Mustard Gas During Service

In this case, the veteran contends that service connection is 
warranted for bronchitis, secondary to inservice exposure to 
mustard gas.  In support of his claim, the veteran alleges 
that he was exposed to mustard gas while in the service on 
three separate occasions.  The first alleged exposure 
occurred at Fort McClellan, Alabama, in October or November 
1943.  The second occurred in southern Italy, in July or 
August 1944.  The final alleged exposure occurred at Fort 
Polk, Louisiana, between October 1961 and August 1962.

"[W]hether or not the veteran meets the requirements of this 
regulation [38 C.F.R. § 3.316], including whether or not the 
veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after full development of the facts.  The Board, therefore, 
must consider the credibility of the veteran's testimony in 
light of all the evidence in the file.  . . .  Thus, under 
this regulation, the Board is charged with the very difficult 
task of ascertaining what transpired more than fifty years 
ago with very little evidence to consider." Pearlman v. 
West, 11 Vet. App. 443, 447 (1998). 

After a thorough review of the evidence of record, the Board 
concludes that the veteran did not incur full-body exposure 
to vesicant agents listed under 38 C.F.R. § 3.316 (including 
nitrogen, nitrogen mustard, sulfur mustard, and Lewisite) 
during his active military service.  In making this 
determination, the Board notes that the veteran's alleged 
inservice exposure to mustard gas was not incurred in combat; 
accordingly the provisions of 38 U.S.C.A. § 1154(b) are not 
applicable in this matter.

Although the RO has properly completed the procedures 
outlined in M21-1, Part 3, Chapter 5, Subchapter II, § 5.18, 
concerning the development of claims involving allegations of 
exposure to mustard gas and Lewisite during active service, 
there is no objective evidence in the record indicating that 
the veteran incurred full-body exposure to vesicant agents 
listed under 38 C.F.R. § 3.316 during his service.  A report 
of contact, dated in May 1997, noted that a search was 
conducted of the list of participants in chemical weapons 
testing and training and that the veteran's name was not 
included on this list.  A letter from the U.S. Army Chemical 
and Biological Defense Command (CBDCOM), dated in June 1997, 
indicated that it had no information which lists the veteran 
by name.   A letter from the Department of the Army, U.S. 
Army Medical Research and Materiel Command, dated in December 
1997, indicated that a search of the mustard gas/Lewisite 
exposure participation records was conducted that the veteran 
was not listed as a participant.

In support of his claim, the veteran submitted statements 
from two former fellow servicemen.  The first statement, 
dated in August 1994, noted merely that the veteran "did go 
thru the gas training being held in March of 1944 at the 
training grounds set up near Naples, Italy."  This statement, 
however, failed to identify the type of gas used in that 
training.  A second statement, also dated in August 1994, 
noted that the veteran went through gas chamber training in 
the spring of 1962.  This statement noted that "[t]he type 
gas was Mustard Gas, Clorine Gas, Tear Gas and Nerve Gas."  
The Board, however, does not find either of these statements 
to be persuasive on the issue of the veteran's alleged 
exposure to Mustard Gas.  

Even if the Board was to accept that full body exposure to a 
gas occurred, there is still no evidence in the record that 
the chemical agent at issue was in fact mustard gas and/or 
Lewisite.  Although the veteran and two of his former fellow 
servicemen alleges inservice exposure to toxic chemical 
agents, these individuals, as lay persons, are not qualified 
to make a definitive assessment of the kind of gas to which 
he was exposed. See generally Savage v. Gober, 10 Vet. App. 
488, 497 (1997); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

The June 1997 letter from CBDCOM stated:   

It appears that the veteran may be 
describing the gas chamber training given 
during basic training and at other times 
during a soldiers military career and 
possibly describing another training 
exercise designed to teach soldiers to 
recognize the war gases by their odors.  

The gas chamber used tear gas or 
chlorine.

In discussing the training exercises used to teach soldiers 
to recognize the war gases by their odors, the letter stated 
that "[t]here is no danger associated with identifying 
chemical agents prepared in this way."

A letter from the Office of the Historian, Department of the 
Army, U.S. Army Chemical School, Fort McClellan, Alabama, 
noted that:

During normal unit training at the time 
[the veteran] was in the service, small 
amounts of diluted mustard were placed on 
an individual's arm for purposes of 
decontamination.  The amount of mustard 
used was in no way strong enough to have 
caused any permanent damage.  Thousands 
of soldiers were involved in this type of 
training over the years with no ill 
effects.

After a thorough review of the veteran's claims file, the 
Board concludes that the evidence of record does not show 
that the veteran had the requisite full body exposure to 
vesicant agents warranting consideration of his claim for 
service connection on a presumptive basis pursuant to 38 
C.F.R. § 3.316.

ii.  Service Connection for Bronchitis, 
claimed on a Direct Basis and as a 
Residual of Exposure to Mustard Gas 
During Service

The veteran's most recent VA examination of the respiratory 
system, performed in February 2000, found that a "[d]iagnosis 
of chronic bronchitis is not warranted in this patient, who 
apparently has had only yearly bouts of bronchitis and one 
episode of pneumonia."  Thus, there is no current competent 
medical evidence of chronic bronchitis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent "proof of a 
present disability there can be no claim").  In the absence 
of a chronic disease, there is no entitlement to a 
presumption of service connection under 38 C.F.R. 
§ 3.316(a)(2) (1999).

Even if the Board were to accept the veteran's contention 
that he currently suffers from chronic bronchitis, the 
veteran has failed to show evidence of this condition having 
been incurred during service.  As noted above, the Board has 
found that the veteran did not incur full-body exposure to 
vesicant agents listed under 38 C.F.R. § 3.316.  Accordingly, 
the veteran's claim can not rely upon the presumption of 
service connection under 38 C.F.R. § 3.316.  The remaining 
issue before the Board, therefore, is whether the veteran has 
established service connection with proof of actual direct 
causation. Combee, 34 F.3d 1039.  

After a thorough review of the veteran's claims file, the 
Board finds no competent medical evidence suggesting a nexus 
or causal link between the veteran's current bronchitis and 
his active duty service, including his alleged inservice 
exposure to toxic chemical agents.  The first post service 
notation of bronchitis is dated more than twenty years after 
the veteran's discharge from active duty service.   There is 
no competent medical evidence of record attributing this 
condition to his active duty service or to any exposure to 
mustard gas during that time.  Moreover, the available 
evidence of record contradicts this very conclusion.  The 
report of the veteran's most recent VA respiratory 
examination noted that "[t]he etiology of this patient's 
occasional bronchitis is most likely a combination of his 
smoking history and the seasonal winter months."  In reaching 
this opinion, the VA examiner indicated that the veteran's 
claims file was reviewed and that he was aware of the 
veteran's claim of inservice exposure to mustard gas.  As the 
veteran has not shown that his bronchitis was incurred in or 
aggravated by his active military service, his claim for 
service connection must be denied.

The veteran's contentions that his bronchitis is related to 
exposure to mustard gas or other toxic chemical agents is not 
competent evidence to establish the etiology of this 
disorder.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that his 
bronchitis, or any other disorder, is the result of exposure 
to mustard gas over twenty years ago. See Espiritu, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. at 93.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bronchitis, claimed on a direct 
basis and as a residual of exposure to mustard gas during 
service. 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Because the evidence is not evenly balanced, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 C.F.R. § 3.102 (1999); Gilbert v. Derwinski, 1 
Vet. App. at 55.


ORDER

Service connection for bronchitis, claimed on a direct basis 
and as a residual of exposure to mustard gas during service, 
is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 15 -


- 16 -


